DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 8/15/2019, is pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 8/15/2019 and 10/2/2020 are attached to the instant Office action.

Claim Objections
5.	Claim 11 is objected to because of the following informalities:  A semi-colon is missing at line 12 of the claim, between the word distribution and adjust.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakra et al. (US Patent 10,909,116 B2)
	As per claim 1, Chakra teaches A method (see Abstract)
comprising: providing a plurality of database computing platforms coupled to one another by a network, each database computing platform having a corresponding database hosted by the each database computing platform; (Figure 1 reference 105A, 105B... 105N, column 4 lines 7-25, lines 40-58, a plurality of databases are connected through a cloud network, the database system able to be a hybrid database system on a cloud network)
providing a premise computing platform coupled to the plurality of database computing platforms; (Figure 2 reference 207, column 5 lines 47-57, column 6 lines 3-30, a database accelerator is associated with databases, the database accelerator interpreted as a premise computing platform)
receiving, by the premise computing platform, a performance target; (column 11 lines 18-45, column 14 lines 54-65, a threshold value is utilized by a database 
defining, by the premise computing platform, a query processing distribution between the premise computing platform and the plurality of database computing platforms estimated to achieve the performance target according to a query performance model for the plurality of database computing platforms; (column 9 lines 14-19, column 11 lines 46 – column 12 line 6, query optimizer determines which database system can perform query, between database accelerator or OLTP engine associated with plurality of databases) 
receiving, by the premise computing platform, a first query; (column 5 lines 47-62, a query statement from an application is received)
processing, by the premise computing platform, the first query with respect to the plurality of database computing platforms according to the query processing distribution; (column 5 lines 57 – column 6 line 1, the query statement is parsed and processed by a query optimizer)
adjusting, by the premise computing platform the query processing distribution to obtain an adjusted processing distribution in response to at least one of user feedback, a policy defined for the plurality of database computing platforms, and measured performance of the first query with respect to the plurality of database computing platforms; (column 6 lines 32-67, values are adjusted based on filtering changes determined by query optimizer)
receiving, by the premise computing platform, a second query; (column 12 lines 1-24, newly received queries are processed)

As per claim 2, Chakra teaches the query performance model relates estimated performance parameters for an input distribution, the input distribution defining which of the premise computing platform and the plurality of database computing platforms performs operations of a query. (column 6 lines 3-30, estimated execution time)
As per claim 3, Chakra teaches the estimated performance parameters include: latency, network data transmitted, processing time used, and memory used. (column 5 lines 30-46, speed, column 6 lines 24-30, wait times)
As per claim 4, Chakra teaches the query processing distribution defines, for a first database computing platform of the plurality of database computing platforms, a computation location for an operation, the computation location being one of the first database computing platform and the premise computing platform. (column 9 lines 14-19, column 11 lines 46 – column 12 line 6, determines which database system can perform query)
As per claim 5, Chakra teaches the query processing distribution defines, for a first database computing platform of the plurality of database computing platforms, a data configuration for a table referenced by an operation and stored in the first database computing platform, the data configuration being one of accessing the table on the first database computing platform and caching the table on the premise computing platform. 
As per claim 6, Chakra teaches the performance is a first performance target and the query processing distribution is a first query processing distribution; (column 11 lines 18-45, column 14 lines 54-65, threshold value)
wherein the method further comprises: receiving, by the premise computing platform, a plurality of classifications, each having a performance target associated therewith, the first performance target being associated with one of the plurality of classifications; (column 13 lines 39-51, filtering ranges)
determining, by the premise computing platform, a classification of the first query; (column 13 lines 52-67, estimate query execution time)
and identifying, by the premise computing platform, the first performance target as being associated with the classification of the first query.(column 14 lines 1-37, determining wait)
As per claim 7, Chakra teaches determining the classification of the first query comprises: identifying, by the premise computing platform, a source of the first query; (column 13 lines 17-24, index probe)
and identifying, by the premise computing platform, a classification associated with the source of the first query; (column 13 lines 39-51, filtering ranges)
wherein the source of the first query is at least one of a user, application, workflow, or interface. (column 5 lines 47-62, a query statement from an application is received)
As per claim 8, Chakra teaches evaluating, by the premise computing platform, actual performance of the first query when executed by the premise computing platform with respect to the plurality of database computing platforms; (column 13 lines 16-38, determines approximate filtering)
determining, by the premise computing platform, that the actual performance did not meet the performance target; (column 14 lines 22-44, execution time)
in response to determining that the actual performance did not meet the performance target, scaling up allocation of a resource on at least one of the plurality of database computing platforms referenced by the first query. (column 14 line 54 – column 15 line 5, adjust values)
As per claim 9, Chakra teaches the resource is at least one of processing capacity and storage capacity. (column 7 lines 38-53, access plan)
As per claim 10, Chakra teaches defining, by the premise computing platform, the query processing distribution comprises defining the query processing distribution according to both of the query performance model and one or more policy constraints. (column 7 line 53 – column 8 line 4, heuristic rules)

As per claim 11, Chakra teaches A system comprising: (see Abstract)
a premise computing platform comprising one or more computing devices each including one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, (Figure 2 reference 207, column 5 lines 47-57, column 6 lines 3-30, a database accelerator is associated with databases, the database accelerator interpreted as a premise computing platform)

receive a performance target; (column 11 lines 18-45, column 14 lines 54-65, a threshold value is utilized by a database accelerator to determine which databases systems will process queries using minimum amount of resources)
define a query processing distribution between the premise computing platform and the plurality of database computing platforms estimated to achieve the performance target according to a query performance model for the plurality of database computing platforms; (column 9 lines 14-19, column 11 lines 46 – column 12 line 6, query optimizer determines which database system can perform query, between database accelerator or OLTP engine associated with plurality of databases)
receive a first query; (column 5 lines 47-62, a query statement from an application is received)
and process the first query with respect to the plurality of database computing platforms according to the query processing distribution; (column 5 lines 57 – column 6 line 1, the query statement is parsed and processed by a query optimizer)
adjust the query processing distribution to obtain an adjusted processing distribution in response to at least one of user feedback, a policy defined for the plurality of database computing platforms, and measured performance of the first query with 
receive a second query; (column 12 lines 1-24, newly received queries are processed)
and process the second query with respect to the plurality of database computing platforms according to the adjusted processing distribution. (column 12 lines 25, column 14 line 53 – column 15 line 34, processing query based on adjusted values by query optimizer)
As per claim 12, Chakra teaches the query performance model relates estimated performance parameters for an input distribution, the input distribution defining which of the premise computing platform and the plurality of database computing platforms performs operations of a query. (column 6 lines 3-30, estimated execution time)
As per claim 13, Chakra teaches the estimated performance parameters include: latency, network data transmitted, processing time used, and memory used. (column 5 lines 30-46, speed, column 6 lines 24-30, wait times)
As per claim 14, Chakra teaches the query processing distribution defines, for a first database computing platform of the plurality of database computing platforms, a computation location for an operation, the computation location being one of the first database computing platform and the premise computing platform. (column 9 lines 14-19, column 11 lines 46 – column 12 line 6, determines which database system can perform query)
As per claim 15, Chakra teaches the query processing distribution defines, for a first database computing platform of the plurality of database computing platforms, a data configuration for a table referenced by an operation and stored in the first database computing platform, the data configuration being one of accessing the table on the first database computing platform and caching the table on the premise computing platform. (column 7 lines 38-54, determining how tables addressed by query statement are accessed)
As per claim 16, Chakra teaches the performance is a first performance target and the query processing distribution is a first query processing distribution; (column 11 lines 18-45, column 14 lines 54-65, threshold value)
wherein the premise computing platform is further programmed to: receive a plurality of classifications, each having a performance target associated therewith, the first performance target being associated with one of the plurality of classifications; (column 13 lines 39-51, filtering ranges)
determine a classification of the first query; (column 13 lines 52-67, estimate query execution time)
and identify the first performance target as being associated with the classification of the first query. (column 14 lines 1-37, determining wait)
As per claim 17, Chakra teaches the premise computing platform is further programmed to determine the classification of the first query by: identifying a source of the first query; and identifying a classification associated with the source of the first query; wherein the source of the first query is at least one of a user, application, workflow, or interface.
As per claim 18, Chakra teaches evaluate actual performance of the first query when executed by the premise computing platform with respect to the plurality of database computing platforms; (column 13 lines 16-38, determines approximate filtering)
determine that the actual performance did not meet the performance target; (column 14 lines 22-44, execution time)
in response to determining that the actual performance did not meet the performance target, scale up allocation of a resource on at least one of the plurality of database computing platforms referenced by the first query. (column 14 line 54 – column 15 line 5, adjust values)
As per claim 19, Chakra teaches the resource is at least one of processing capacity and storage capacity. (column 7 lines 38-53, access plan)
As per claim 20, Chakra teaches the premise computing platform is further programmed to define the query processing distribution by defining the query processing distribution according to both of the query performance model and one or more policy constraints. (column 7 line 53 – column 8 line 4, heuristic rules)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nambiar 9US Publication 2018/0025052 A1)
Kessaci (US Publication 2019/0266534 A1)
Elias (US Publication 2015/0169686 A1)
Brown (US Patent 8,775,413 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168